DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 11-14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 11-13 recite “a surface energy of at least about 35/40/45 dynes” and claim 14 recites “a surface energy of about 50 dynes”.  The applicant stated in the remarks mailed 4/24/2018 that one of ordinary skill in the art would understand that the term “at least” as claimed and disclosed encompasses the claimed value to infinity, therefore the upper limit is defined as infinity.  However, the term “about” is not defined therefore it is unclear what the lower limits are for claims 11-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), and further in view of Gardiner (US 5240985 A) and Courtney (US 20160022244 A1).
Regarding Claim 1, Crowley discloses a catheter (Title – “Acoustic window and septum for imaging catheters”) comprising: 
a sheath surrounding an inner lumen (Fig. 1, Col.3 lines 16-17 – “a flexible catheter sheath 14”, as can be seen in Fig. 2 the sheath 14 is surrounding a lumen in which a drive shaft is placed), the inner lumen being configured to receive a fluid (Abstract – “allow the passage of liquid therethrough to fill the sheath”);

    PNG
    media_image1.png
    552
    116
    media_image1.png
    Greyscale

wherein the sheath includes a sheath portion (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, the septum/window is interpreted as the sheath portion), wherein the sheath portion comprises an ultrasonic imaging window that is transparent to ultrasound energy (Col.3 lines 16-18 – “a flexible catheter sheath 14 having a foraminous distal end 16 forming the acoustic septum/window 13”, Col. 1 lines 57-59 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves”, therefore the window is transparent to ultrasound energy), the ultrasonic imaging window having an inner surface and an outer surface (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, as can been seen above the window 13 has an inner surface and outer surface), and a hydrophilic material that is transparent to ultrasound energy (Col.1 lines 57-60 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves and for controlling the passage of fluids. The window/septum comprises a coated flexible sheet”, Col. 1 lines 65-66 – “The coating on the flexible sheet or tube is a soluble hydrophilic material”, therefore it can be interpreted the acoustic window including the hydrophilic coating is transparent to ultrasound energy) […] the hydrophilic material is included at the ultrasonic imaging window (Col.1 lines 57-60 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves and for controlling the passage of fluids. The window/septum comprises a coated flexible sheet”, Col. 1 lines 65-66 – “The coating on the flexible sheet or tube is a soluble hydrophilic material”, Col. 4 lines 58-60 – “Materials which have found to be suitable are those hydrophilic materials such as gelatin, collagen or polyethylene oxide”)
As cited above Crowley discloses the hydrophilic material being included at the ultrasonic imaging window conversely Crowley does not teach wherein the hydrophilic material comprises an amphiphile that is transparent to ultrasound energy and the hydrophilic material is included at the ultrasonic imaging window from the inner surface to the outer surface of the ultrasonic imaging window and along a length of the ultrasonic imaging window, and wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen.
However, Gardiner discloses wherein the hydrophilic material comprises an amphiphile that is transparent to ultrasound energy (Col. 1 lines 56-62 – “The present invention provides a method for increasing the surface energy of a surface of a low or medium density, low surface energy organic polymeric material. The method is comprised of blending from about 99.5% to about 90.0% by weight of the polymeric material with from about 0.5% to about 10.0% by weight of an amphiphile”, Col. 4 lines 26-33 – “The organic polymeric material is not restricted to low density polyethylene. Other low and medium density polyolefins such as polypropylene, alpha-olefin modified polyethylene and polypropylene, polystyrene, and TPX are also suitable for-treatment with the amphiphile for raising their surface energies”, polyethylene is disclosed as a hydrophilic material in Crowley as cited above therefore an amphiphile can be mixed with the polyethylene of Crowley to increase surface energy, the blending method of Gardiner contains 99.5% to 90% by weight of the polymeric material therefore the mixture would be transparent to ultrasound energy) 
Gardiner is an analogous art considering it is in the field of polymers with high wettability/surface energy.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic material of Crowley to incorporate the hydrophilic material comprising an amphiphile that is transparent to ultrasound energy of Gardiner to achieve the same results. One would have motivation to combine because “the present invention provides for a means of increasing the surface energy of low and medium density organic. polymeric materials for relatively long periods of time” (Gardiner – Col. 10 lines 21-24) and therefore increasing the wettability.
As cited above Crowley discloses the ultrasound imaging window and the hydrophilic material being included at the ultrasonic imaging window Conversely Crowley and Gardiner do not teach the hydrophilic material is included at the ultrasonic imaging window from the inner surface to the outer surface of the ultrasonic imaging window and along a length of the ultrasonic imaging window, and wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen.
However, Courtney discloses the hydrophilic material is included at the ultrasonic imaging window (Para [0190] – “In the case in which the medical probe is an imaging probe, hydrophilic additives may be selected such that the final component material formulation is acoustically and/or optically transparent such that they have minimal to no interference with device performance”) from the inner surface to the outer surface of the ultrasonic imaging window and along a length of the ultrasonic imaging window ([0195] – “In the example embodiment shown in FIG. 5( b), distal dome 745 has a hydrophilic inner surface… It is evident that air bubbles 751 and 752 still adhere to the unmodified surfaces.”, Para [0192] – “A potential benefit of mixing additives into the component material (e.g. the dome and sheath material), such that the hydrophilicity is achieved on both the inner and outer surfaces of the component, is the additional lubricity induced on the external surfaces of the catheter”), and wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen (Para [0195] – “In the example embodiment shown in FIG. 5( b), distal dome 745 has a hydrophilic inner surface such that air bubble 702 no longer adheres to the surface and is flushed away from this area”, Para [0185] – “An additional advantage of lowering the friction within the catheter is the reduction of non-uniform rotational distortion (NURD) that may occur due to the rotating transducer”, therefore there is movement of the image core),

    PNG
    media_image2.png
    253
    672
    media_image2.png
    Greyscale

Courtney is an analogous art considering it is in the field of an imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Crowley to incorporate the placement of the hydrophilic material and the resisting of air bubbles of Courtney to achieve the same results. One would have motivation to combine because it allows ease of insertion and improvement of imaging by reducing air bubbles on the surface of the imaging window.
Regarding Claim 3, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the catheter is an imaging catheter (Title – “Acoustic window and septum for imaging catheters”).
Regarding Claim 5, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath portion comprises a polyethylene material and a hydrophilic material (Col. 4 lines 18-20 – “The septum 21 is formed as a sheet 24 of thermoplastic material such as an extrusion of polyethylene, polyamide or Nylon”, Col. 4 lines 39-41 – “can be impregnated under pressure or by dipping into the expandable hydrophilic material while it is liquid”).
Regarding Claim 6, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath portion consists essentially of a polyethylene material and a hydrophilic material (Col. 4 lines 18-20 – “The septum 21 is formed as a sheet 24 of thermoplastic material such as an extrusion of polyethylene, polyamide or Nylon”, Col. 4 lines 39-41 – “can be impregnated under pressure or by dipping into the expandable hydrophilic material while it is liquid”).
Regarding Claim 7, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath has a distal end and a proximal end (As shown in Fig. 2 reproduced above the sheathe has a distal end and a proximal end), wherein the sheath portion is located on the distal end (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”).
Regarding Claim 8, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
Crowley further discloses wherein the sheath portion is the entire distal end (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”).
Regarding Claim 9, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
	Crowley further discloses wherein the ultrasonic imaging window is located on the distal end (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, Col. 1 lines 57-59 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves”).
Regarding Claim 10, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
	Conversely Crowley does not teach wherein the sheath portion is the entire catheter.
	However, Courtney discloses wherein the sheath portion is the entire catheter (Para [0097] – “FIG. 5 c shows the inner surfaces of the distal dome, full length of catheter sheath, and full length of the inner conduit treated to be hydrophilic and free of adhering bubbles”).
Courtney is an analogous art considering it is in the field of an imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley to incorporate the sheath portion being the entire catheter of Courtney to achieve the same results. One would have motivation to combine because “such an example embodiment frees the entire length of the catheter, from distal to proximal end, of bubbles” (Courtney – Para [0196]).
Regarding claims 11-14, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
	As cited above Crowley discloses a sheath portion with a hydrophilic polymer such as polyethylene on the imaging window and therefore it is transparent to ultrasound energy conversely Crowley does not teach the […] [material] that includes the amphiphile that is transparent to ultrasound energy has a surface energy of at least about 35-50 dynes.
	However, Gardiner discloses the […] [material]  that includes the amphiphile that is transparent to ultrasound energy has a surface energy of at least about 35/40/45/50 dynes (Col. 1 lines 56-62 – “The present invention provides a method for increasing the surface energy of a surface of a low or medium density, low surface energy organic polymeric material. The method is comprised of blending from about 99.5% to about 90.0% by weight of the polymeric material with from about 0.5% to about 10.0% by weight of an amphiphile”, Col. 4 lines 26-33 – “The organic polymeric material is not restricted to low density polyethylene. Other low and medium density polyolefins such as polypropylene, alpha-olefin modified polyethylene and polypropylene, polystyrene, and TPX are also suitable for-treatment with the amphiphile for raising their surface energies”, polyethylene is disclosed as a hydrophilic material in Crowley as cited above therefore an amphiphile can be mixed with the polyethylene of Crowley to increase surface energy, the blending method of Gardiner contains 99.5% to 90% by weight of the polymeric material therefore the mixture would be transparent to ultrasound energy, Col. 9 lines 49-50 – Col. 10 lines 11-12 – “The example also illustrates that the surface energy of the polymeric material can be raised to the desired level by the addition of the appropriate amount of amphiphile to the polymeric material”, Table III shows that a small contact angle (high surface energy) can be achieved therefore a surface energy of at least 35/40/45/50 dynes can be made by one with ordinary skill in the art).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyethylene of Crowley to incorporate the amphiphilic material with the surface energy of Gardiner to achieve the same results. One would have motivation to combine because “the present invention provides for a means of increasing the surface energy of low and medium density organic. polymeric materials for relatively long periods of time” (Gardiner – Col. 10 lines 21-24) and therefore increasing the wettability.
Regarding Claim 15, Crowley, Gardiner, and Courtney disclose all the elements of the claimed invention as cited in claim 1.
	Crowley further discloses wherein the fluid has a surface energy x and the sheath portion has a surface energy of greater than or equal to x (Although Crowley does not specifically disclose a surface energy Crowley discloses Col. 1lines 65-66 “The coating on the flexible sheet or tube is a soluble hydrophilic material”, Col. 2 lines 3-6 – “The material absorbs liquid so that the coating, once hardened and dry, can absorb relatively large amounts of fluid when in contact with same”, therefore there is an adhesion between the hydrophilic material and the liquid which is caused by a higher surface tension of the hydrophilic material).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A), and further in view of Gardiner (US 5240985 A).
Regarding Claim 16, Crowley discloses a catheter (Title – “Acoustic window and septum for imaging catheters”) comprising: 
a sheath surrounding an inner lumen (Fig. 1, Col.3 lines 16-17 – “a flexible catheter sheath 14”, as can be seen in Fig. 2 the sheath 14 is surrounding a lumen in which a drive shaft is placed), the inner lumen being configured to receive a fluid (Abstract – “allow the passage of liquid therethrough to fill the sheath”);
wherein the sheath includes a sheath portion (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, the septum/window is interpreted as the sheath portion) comprising an ultrasonic imaging window that is transparent to ultrasound energy (Col.3 lines 16-18 – “a flexible catheter sheath 14 having a foraminous distal end 16 forming the acoustic septum/window 13”, Col. 1 lines 57-59 – “The present invention relates to an acoustic window and septum for transmitting and receiving ultrasonic waves”, therefore the window is transparent to ultrasound energy), the ultrasonic imaging window having an inner surface and an outer surface (Col. 3 lines 18-20 – “The acoustic septum/window 13 forms the entire distal end of the catheter including a leading end 13a”, as can been seen above the window 13 has an inner surface and outer surface), and a hydrophilic material at a location that is configured to be in direct contact with the fluid (Abstract – “A hydrophilic coating is disposed on the sheet or tube and covers at least the edges of the foramina to allow the passage of liquid therethrough to fill the sheath. The coating is absorbent of the liquid to close the foramina and prevent the passage of liquids in either direction”), 
wherein the fluid has a surface energy x and the sheath portion […] has a surface energy of greater than or equal to x (Although Crowley does not specifically disclose a surface energy Crowley discloses Col. 1lines 65-66 “The coating on the flexible sheet or tube is a soluble hydrophilic material”, Col. 2 lines 3-6 – “The material absorbs liquid so that the coating, once hardened and dry, can absorb relatively large amounts of fluid when in contact with same”, therefore there is an adhesion between the hydrophilic material and the liquid which is caused by a higher surface tension of the hydrophilic material), and 
As cited above Crowley discloses the sheath portion with the hydrophilic material being included at the ultrasonic imaging window conversely Crowley does not teach wherein the hydrophilic material comprises an amphiphile that is transparent to ultrasound energy, wherein the fluid has a surface energy x and the […] [material] that includes the amphiphile that is transparent to ultrasound energy has a surface energy of greater than or equal to x.
However, Gardiner discloses wherein the hydrophilic material comprises an amphiphile that is transparent to ultrasound energy (Col. 1 lines 56-62 – “The present invention provides a method for increasing the surface energy of a surface of a low or medium density, low surface energy organic polymeric material. The method is comprised of blending from about 99.5% to about 90.0% by weight of the polymeric material with from about 0.5% to about 10.0% by weight of an amphiphile”, Col. 4 lines 26-33 – “The organic polymeric material is not restricted to low density polyethylene. Other low and medium density polyolefins such as polypropylene, alpha-olefin modified polyethylene and polypropylene, polystyrene, and TPX are also suitable for-treatment with the amphiphile for raising their surface energies”, polyethylene is disclosed as a hydrophilic material in Crowley as cited above therefore an amphiphile can be mixed with the polyethylene of Crowley to increase surface energy, the blending method of Gardiner contains 99.5% to 90% by weight of the polymeric material therefore the mixture would be transparent to ultrasound energy).
wherein the fluid has a surface energy x and the […] [material] that includes the amphiphile that is transparent to ultrasound energy has a surface energy of greater than or equal to x (As recited above the mixture of the polymeric material with an amphiphile would be transparent to ultrasound energy, the mixture is formed to increase surface energy and increase wettability of the polymer therefore the surface energy of the material that includes the amphiphile would have a surface energy greater than the fluid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic material of Crowley to incorporate the hydrophilic material comprising an amphiphile that is transparent to ultrasound energy with a surface energy greater than fluid of Gardiner to achieve the same results. One would have motivation to combine because “the present invention provides for a means of increasing the surface energy of low and medium density organic. polymeric materials for relatively long periods of time” (Gardiner – Col. 10 lines 21-24) and therefore increasing the wettability.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 5400785 A) and Gardiner (US 5240985 A) as applied to claim 16 above, and further in view of Courtney (US 20160022244 A1).
Regarding Claim 21, Crowley and Gardiner disclose all the elements of the claimed invention as cited in claim 16.
Conversely Crowley does not teach wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen.
However, Courtney discloses wherein the hydrophilic material is configured to resist air bubbles forming along the inner surface as a result of image core movement within the inner lumen (Para [0195] – “In the example embodiment shown in FIG. 5( b), distal dome 745 has a hydrophilic inner surface such that air bubble 702 no longer adheres to the surface and is flushed away from this area”, Para [0185] – “An additional advantage of lowering the friction within the catheter is the reduction of non-uniform rotational distortion (NURD) that may occur due to the rotating transducer”, therefore there is movement of the image core).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Crowley to incorporate the placement of the hydrophilic material and the resisting of air bubbles of Courtney to achieve the same results. One would have motivation to combine because it allows ease of insertion and improvement of imaging by reducing air bubbles on the surface of the imaging window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793          

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793